ORDER
Tsoucalas, Judge:
The United States Court of Appeals for the Federal Circuit, having rendered its decision (March 28, 1994) and mandate (April 18,1994) affirming-in-part and reversing-in-part the decision of this Court and remanding these cases for a redetermination of the final dumping margins, it is hereby
Ordered that these cases be remanded to the United States Department of Commerce, International Trade Administration, for the purpose of redetermining the final dumping margins of Koyo’s 1974-1977 and NSK’s 1974-1978 TRB entries, and it is farther
Ordered that the margins be determined based upon the complete record of the administrative review conducted by the Department of Commerce and on this Court’s prior rulings in these cases and the related Timken case. It is further
Ordered that the remand results shall be filed within 60 days of the date of entry of this Order. Any comments on the remand determination shall be filed within 20 days of the filing of the determination, and rebuttal comments, if any, shall be filed within 15 days thereafter.